FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForAugust 5, 2011 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  Appendix 3 Additional risk management disclosures Contents Page Country risk - background 2 - key points 2 - summary 5 - lending 7 - held-for-trading debt securities (net) 7 - held-for-trading debt securities - long positions 8 - held-for-trading debt securities - short positions 8 - available-for-sale and loans and receivables debt securities 9 - available-for-sale reserves relating to debt securities (gross and net of tax) 9 - derivatives and reverse repos 10 - contingent liabilities and commitments 10 Loans, REIL and impairments - by industry and geography 11 - by division 17 ABS by geography and measurement classification 18 Appendix 3 Additional risk management disclosures (continued) Except as otherwise indicated by an asterisk (*), the information in Appendix 3 - Additional risk management disclosures has been reviewed by the Group's external auditor. Country risk Background* In this Appendix, further details are provided of the Group's exposure to five eurozone countries, namely Greece, Ireland, Portugal, Spain and Italy, as these countries have been the focus of investor concern. During these times of increased stress, the Group is working proactively with its clients in these five eurozone countries in order to manage both relationships and exposure. Additionally, the Group is managing its sovereign exposures closely. As a result of the deterioration in Greece's fiscal position and the announcement of the proposals to restructure Greek sovereign debt, the Group has recognised an impairment in respect of Greek government bonds. Ireland, Italy, Portugal and Spain are facing less acute fiscal difficulties and the Group's sovereign exposures to these countries were not considered impaired at 30 June 2011. Key points* Republic of Ireland: Major local operation, largely through Ulster Bank (split roughly equally between corporate and retail exposure). Some additional exposure through GBM (mostly derivatives and debt securities). ● Central and local government: Modest exposure, including £93 million of AFS debt securities (AFS reserves £57 million) and HFT long and short positions of £84 million and £40 million respectively. ● Other banks and financial institutions: Exposure including derivatives and reverse repos of £1.6 billion, most of which is collateralised, HFT long position of £387 million and short positions of £42 million, AFS securities of £304 million (AFS reserves £45 million), and lending of £459 million. ● Corporate: Exposure largely consisting of lending which is concentrated in commercial real estate, with a majority of the exposures in Non-Core. Outside of this, corporate exposures are diversified across a range of customers, including subsidiaries of foreign-owned corporations and government-owned utilities and across a wide range of sectors, including manufacturing and services. ● Personal: Lending of £20.8 billion, predominantly consisting of residential mortgages. ● Contingent liabilities and commitments: Amounted to £3.7 billion, of which £2.2 billion corporate customers. * not reviewed Appendix 3 Additional risk management disclosures (continued) Country risk (continued) Key points* (continued) Spain: Primarily lending to major investment grade corporations. AFS debt securities of covered bonds. ● Central and local government: Net HFT short positions of £997 million, consisting of long positions of £1.1 billion and short positions of £2.1 billion. Modest AFS position of £91million (AFS reserves £49 million). ● Other banks and financial institutions: AFS covered bonds of £6.7 billion (AFS reserves £1,191million), issued by Spanish banks and financial institutions. Collateralised derivatives and reverse repos of £1.6 billion. Lending exposure to banks up by £939 million in H1 2011 to £1.2billion, reflecting seasonal increases in loans, settlement balances and money market positions to banks within existing credit lines. ● Corporate: Lending essentially unchanged at £6.8 billion. Core exposure is to large international corporations and local corporations with strong business profiles, generally infrastructure, utilities and TMT companies. Diversified product mix. ● Personal: Lending relatively stable at £405 million. ● Contingent liabilities and commitments: Amounted to £2.6 billion, of which £2.2 billion corporate customers. Italy: GBM hub country with relationships with large companies, banks and financial institutions and primary dealing activity. ● Central and local government: HFT long position of £7.0 billion against a short position of £5.2billion. AFS securities of £955 million (AFS reserves £90 million). Lending, derivatives and contingent exposures all minimal. ● Other banks and financial institutions: Exposure comprised of derivatives and reverse repos of £1.7 billion, largely collateralised, along with lending of £1.1 billion. ● Corporate: Lending largely unchanged at £2.3 billion. Portfolio currently weighted towards corporations with a large geographic footprint or substantial local operations. Diversified product mix. ● Personal: Minor exposure, largely comprised of lending of £26 million. ● Contingent liabilities and commitments: Amounted to £3.5 billion, of which £2.4 billion corporate customers. Greece: Primarily legacy government bond positions. ● Central and local government: AFS debt securities of £733 million after impairment of £733million. HFT long and short positions of £276 million and £28 million respectively. ● Other banks and financial institutions: Exposure to leading Greek banks, consisting of derivatives, generally cash collateralised, and reverse repos, totalling £188 million. ● Corporate: Lending, including short and long-term committed facilities, amounting to £421million. Focus on investment-grade borrowers, across a range of sectors, including industrial, energy and utilities. ● Personal: Limited exposure - lending of £15 million. ● Contingent liabilities and commitments: Amounted to £165 million, of which £154 million corporate customers. * not reviewed Appendix 3 Additional risk management disclosures (continued) Country risk (continued) Key points* (continued) Portugal: Modest exposure overall. ● Central and local government: HFT long and short positions of £76 million and £109 million respectively. AFS bonds of £71 million (AFS reserves of £48 million). ● Other banks and financial institutions: Exposure principally to the four largest local institutions, comprising sovereign CDS. Lending totalled £48 million. ● Corporate: Lending of £585 million. ● Personal: Negligible exposure. ● Contingent liabilities and commitments: Amounted to £362 million, of which £353 million corporate customers. CDS referencing sovereign exposures ● CDS positions are managed by the Credit Flow desk in GBM, who acts as a market maker for CDS across a wide range of names from sovereigns to corporate,as well as indices. RBS's net mark-to-market exposure to CDSs referencing peripheral eurozone sovereigns is small. In addition trades are collateralised with appropriate levels of variation margin applied on a daily basis. It is anticipated that sovereign CDS trades will become available for clearing on the Intercontinental Exchange in coming months. * not reviewed Appendix 3 Additional risk management disclosures Country risk: Summary* 30 June 2011 of which: central and local government Republic of Ireland (ROI) Spain Italy Greece Portugal Total Republic of Ireland (ROI) Spain Italy Greece Portugal Total £m £m £m £m £m £m £m £m £m £m £m £m Lending 53 20 7 10 45 HFT debt securities (net) 5 44 AFS and LAR debt securities 93 91 71 Derivatives and reverse repos 10 25 60 2 21 Total - debt and derivatives Contingent liabilities and commitments 2 31 7 - - 40 CDS asset CDS liability Lending maturity - ≤ 1 year - 20 - - 45 65 - 1-5 years 22 - 7 10 - 39 - > 5 years 31 - 31 AFS debt security maturity - ≤ 1 year 4 50 - - - 54 - 1-5 years - 41 51 25 - - > 5 years 89 - 71 * not reviewed Appendix 3 Additional risk management disclosures Country risk: Summary* (continued) 31 December 2010 of which: central and local government ROI Spain Italy Greece Portugal Total ROI Spain Italy Greece Portugal Total £m £m £m £m £m £m £m £m £m £m £m £m Lending 61 19 45 14 86 HFT debt securities (net) 46 81 - 8 81 AFS and LAR debt securities 88 92 Derivatives and reverse repos 20 53 71 7 29 Total - debt and derivatives 93 Contingent liabilities and commitments 1 1 6 7 CDS asset CDS liability Lending maturity - ≤ 1 year 9 - 8 - 86 - 1-5 years 24 19 37 14 - 94 - > 5 years 28 - 28 AFS debt security maturity - ≤ 1 year 4 49 - 35 - 88 - 1-5 years - - - 32 - 32 - > 5 years 39 92 * not reviewed Appendix 3 Additional risk management disclosures (continued) Country risk: Lending* 30 June 2011 31 December 2010 Central and local government Central banks Other banks Other financial institutions Corporate Personal Total REIL Provisions Provision coverage Central and local government Central banks Other banks Other financial institutions Corporate Personal Total £m £m £m £m £m £m £m £m £m % £m £m £m £m £m £m £m ROI 53 75 53 61 87 Spain 20 13 30 39 19 5 92 Italy 7 81 26 18 7 45 78 27 Greece 10 9 3 33 15 68 14 36 18 31 16 Portugal 45 - 48 - 5 - - - 86 - 63 - 6 51 Held-for-trading debt securities (net) 30 June 2011 31 December 2010 Central and local government Banks Other financial institutions Corporate Total Central and local government Banks Other financial institutions Corporate Total £m £m £m £m £m £m £m £m £m £m ROI 44 79 76 8 41 Spain 64 46 33 34 46 Italy 69 51 93 52 49 35 Greece - 3 81 - - - 81 Portugal 21 17 - 5 44 3 4 - * not reviewed Appendix 3 Additional risk management disclosures (continued) Country risk: HFT debt securities - long positions 30 June 2011 31 December 2010 Central and local government Banks Other financial institutions Corporate Total Central and local government Banks Other financial institutions Corporate Total £m £m £m £m £m £m £m £m £m £m ROI 84 85 76 93 41 Spain 66 33 34 Italy 64 68 49 35 Greece - - 3 - - - Portugal 76 25 17 - 68 46 3 4 HFT debt securities - short positions 30 June 2011 31 December 2010 Central and local government Banks Other financial institutions Corporate Total Central and local government Banks Other financial institutions Corporate Total £m £m £m £m £m £m £m £m £m £m ROI 40 6 36 - 82 85 45 1 - Spain 2 24 - - Italy 13 40 16 - - Greece 28 1 - - 29 37 - - - 37 Portugal 4 - - 2 - - 51 64 1 - Appendix 3 Additional risk management disclosures (continued) Country risk: Available-for-sale (AFS) and loans and receivables (LAR) debt securities 30 June 2011 31 December 2010 Central and local government Banks Other financial institutions Corporate Total Central and local government Banks Other financial institutions Corporate Total £m £m £m £m £m £m £m £m £m £m ROI 93 99 Spain 91 88 Italy 1 9 Greece - Portugal 71 5 45 92 4 43 The table above includes LAR of £828 million (31 December 2010 - £901 million) of which £594 million (31 December 2010 - £599 million) relates to bonds issued by Italian and Irish corporates and the rest to other financial institutions of Italy, Republic of Ireland and Spain. AFS reserves relating to debt securities (gross and net of tax) 30 June 2011 31 December 2010 Central and local government Banks Other financial institutions Corporate AFS reserves (gross) AFS reserves (net) Central and local government Banks Other financial institutions Corporate AFS reserves (gross) AFS reserves (net) £m £m £m £m £m £m £m £m £m £m £m £m ROI 2 - Spain Italy - Greece - Portugal - Appendix 3 Additional risk management disclosures (continued) Country risk: Derivatives and reverse repos* 30 June 2011 31 December 2010 Central and local government Central banks Other banks Other financial institutions Corporate Total Central and local government Central banks Other banks Other financial institutions Corporate Total £m £m £m £m £m £m £m £m £m £m £m £m ROI 10 20 Spain 25 - 10 53 - 22 Italy 60 - 71 - Greece 2 - 2 22 7 - 3 26 Portugal 21 - 42 45 29 - 7 50 Contingent liabilities and commitments* 30 June 2011 31 December 2010 Central and local government Banks Other financial institutions Corporate Personal Total Central and local government Banks Other financial institutions Corporate Personal Total £m £m £m £m £m £m £m £m £m £m £m £m ROI 2 53 1 83 Spain 31 65 57 1 41 62 Italy 7 44 13 6 13 Greece - 1 - 10 7 1 3 10 Portugal - 1 - 8 2 1 8 40 * not reviewed Appendix 3 Additional risk management disclosures Loans, REIL and impairments by industry and geography The tables below analyse loans and advances (excluding reverse repos and disposal groups) and related REIL, provisions, impairments and write-offs by industry and geography (by location of office), for the Group, Core and Non-Core. Gross loans £m REIL £m Provisions £m REIL as a % ofloans % Provisions as a % ofREIL % Provisions as a % of gross loans % H1 Impairment charge £m H1 Amounts written-off £m 30 June 2011 Group Central and local government - Finance - banks 86 - - - other 62 15 52 Residential mortgages 25 Personal lending 80 Property 41 Construction 39 Manufacturing 44 85 30 Service industries and business activities - retail, wholesale and repairs 50 80 66 - transport and storage 28 49 22 - health, education and recreation 34 37 - hotels and restaurants 41 43 - utilities 89 25 28 1 - - other 52 Agriculture, forestry and fishing 62 41 3 Finance leases and instalmentcredit 60 68 92 Interest accruals - Latent - 49 of which: UK - residential mortgages 18 12 - personal lending 82 - property 35 - other 60 Europe - residential mortgages 31 2 - personal lending 82 27 - property 45 - other 62 48 US - residential mortgages 29 - personal lending 53 40 47 82 - property 97 27 63 - other 40 RoW - residential mortgages 25 9 36 - - - personal lending 2 2 - 3 - property 41 41 20 - other 55 49 Appendix 3 Additional risk management disclosures (continued) Loans, REIL and impairments by industry and geography (continued) Gross loans £m REIL £m Provisions £m REIL as a % ofloans % Provisions as a % ofREIL % Provisions as a % of gross loans % FY Impairment charge £m FY Amounts written-off £m 31 December 2010 Group Central and local government - Finance - banks 88 12 - other 53 Residential mortgages 21 Personal lending 82 Property 34 Construction 36 Manufacturing 42 Service industries and business activities - retail, wholesale and repairs 49 - transport and storage 48 87 39 - health, education and recreation 30 - hotels and restaurants 40 - utilities 91 23 25 14 7 - other 52 Agriculture, forestry and fishing 86 57 31 6 Finance leases and instalmentcredit 65 Interest accruals - Latent - 47 of which: UK - residential mortgages 15 17 - personal lending 82 - property 28 - other 63 Europe - residential mortgages 19 6 - personal lending 79 66 24 - property 40 - other 62 US - residential mortgages 40 - personal lending 55 55 - property 26 - other RoW - residential mortgages 23 9 39 9 1 - personal lending 5 5 98 - property 39 - other 70 47 Appendix 3 Additional risk management disclosures (continued) Loans, REIL and impairments by industry and geography (continued) Gross loans £m REIL £m Provisions £m REIL as a % ofloans % Provisions as a % ofREIL % Provisions as a % of gross loans % H1 Impairment charge £m H1 Amounts written-off £m 30 June 2011 Core Central and local government - Finance - banks 91 - - - other 68 18 Residential mortgages 22 Personal lending 80 Property 25 59 Construction 33 84 Manufacturing 47 21 22 Service industries and business activities - retail, wholesale and repairs 47 92 48 - transport and storage 45 18 23 19 - health, education and recreation 31 53 14 - hotels and restaurants 35 19 - utilities 20 - other 60 72 Agriculture, forestry and fishing 81 24 30 3 Finance leases and instalment credit 64 20 40 Interest accruals - Latent - 50 of which: UK - residential mortgages 18 11 - personal lending 81 - property 21 77 42 - other 59 Europe - residential mortgages 26 2 - personal lending 86 12 - property 34 37 - - other 71 15 US - residential mortgages 80 17 79 - personal lending 97 43 44 17 29 - property 38 30 10 17 - other 29 28 RoW - residential mortgages 24 9 38 - - - personal lending 2 2 - 3 - property 49 38 78 - - - other 97 3 50 Appendix 3 Additional risk management disclosures (continued) Loans, REIL and impairments by industry and geography (continued) Gross loans £m REIL £m Provisions £m REIL as a % ofloans % Provisions as a % ofREIL % Provisions as a % of gross loans % FY Impairment charge £m FY Amounts written-off £m 31 December 2010 Core Central and local government - Finance - banks 88 1 - other 71 53 Residential mortgages 17 Personal lending 81 Property 25 98 Construction 36 38 Manufacturing 48 Service industries and business activities - retail, wholesale and repairs 42 - transport and storage 40 36 40 35 - health, education and recreation 26 64 - hotels and restaurants 32 49 - utilities 22 3 14 - 1 - - other 47 98 Agriculture, forestry and fishing 94 57 61 24 5 Finance leases and instalment credit 57 63 42 Interest accruals - Latent - 52 of which: UK - residential mortgages 15 16 - personal lending 81 - property 20 43 - other 66 Europe - residential mortgages 19 6 - personal lending 81 43 19 - property 38 1 - other 86 85 US - residential mortgages 97 21 - personal lending 35 35 81 - property 43 30 84 54 - other 35 RoW - residential mortgages 23 9 39 5 - - personal lending 5 5 - - - property 58 35 60 20 - - other 75 42 71 38 52 Appendix 3 Additional risk management disclosures (continued) Loans, REIL and impairments by industry and geography (continued) Gross loans £m REIL £m Provisions £m REIL as a % ofloans % Provisions as a % ofREIL % Provisions as a % of gross loans % H1 Impairment charge £m H1 Amounts written-off £m 30 June 2011 Non-Core Central and local government - Finance - banks 10 1 10 - - - other 47 34 Residential mortgages 57 Personal lending 80 71 Property 44 Construction 45 34 Manufacturing 42 64 8 Service industries and business activities - retail, wholesale and repairs 54 18 - transport and storage 37 26 3 - health, education and recreation 38 93 23 - hotels and restaurants 50 83 24 - utilities 69 25 36 2 - - other 45 Agriculture, forestry and fishing 71 38 54 2 - Finance leases and instalment credit 59 48 52 Interest accruals - Latent - 48 of which: UK - residential mortgages 54 10 19 5 1 - personal lending 91 10 3 - property 41 - other 61 8 Europe - residential mortgages 76 - - personal lending 70 53 76 15 - property 45 - other 53 69 33 US - residential mortgages 52 - personal lending 37 10 27 30 53 - property 59 25 46 - other 12 RoW - residential mortgages 1 - personal lending - property 34 41 20 - other 42 5 48 Appendix 3 Additional risk management disclosures (continued) Loans, REIL and impairments by industry and geography (continued) Gross loans £m REIL £m Provisions £m REIL as a % ofloans % Provisions as a % ofREIL % Provisions as a % of gross loans % FY Impairment charge £m FY Amounts written-off £m 31 December 2010 Non-Core Central and local government - Finance - banks 1 1 11 - other 34 7 88 Residential mortgages 66 Personal lending 85 Property 36 Construction 35 Manufacturing 37 Service industries and business activities - retail, wholesale and repairs 57 58 - transport and storage 78 57 47 4 - health, education and recreation 34 14 - hotels and restaurants 51 57 - utilities 69 20 29 13 7 - other 55 Agriculture, forestry and fishing 58 29 50 7 1 Finance leases and instalment credit 69 71 Interest accruals - Latent - 44 of which: UK - residential mortgages 52 7 13 5 1 - personal lending 91 13 11 - property 31 - other 61 Europe - residential mortgages 45 21 47 37 - - personal lending 77 23 5 - property 40 - other 47 US - residential mortgages 87 - personal lending 20 20 79 - property 26 - other RoW - residential mortgages - 4 1 - personal lending 2 - 98 - property 81 34 - other 80 98 44 Appendix 3 Additional risk management disclosures (continued) Loans, REIL and impairments by division The table below analyses the Group's loans and advances to banks and customers (excluding reverse repos and disposal groups) and related REIL, PPL, provisions, impairments, write-offs and coverage ratios by division. Gross loans REIL PPL REIL &PPL Provisions Provisions as a % of REIL REIL & PPL as a % of gross loans Impairment charge Amounts written-off £m £m £m £m £m % % £m £m 30 June 2011 UK Retail 58 UK Corporate 40 Wealth 52 69 37 8 6 Global Transaction Services 1 70 74 11 Ulster Bank - 47 21 US Retail & Commercial - 52 Retail & Commercial 49 Global Banking & Markets 9 66 21 RBS Insurance and other - Core 50 Non-Core 48 49 31 December 2010 UK Retail 59 UK Corporate 44 Wealth 38 66 30 18 9 Global Transaction Services 6 8 49 Ulster Bank 2 45 48 US Retail & Commercial - 55 Retail & Commercial 51 Global Banking & Markets 31 61 87 RBS Insurance and other - Core 52 Non-Core 44 47 Appendix 3 Additional risk management disclosures (continued) ABS by geography and measurement classification US UK Other Europe RoW Total HFT DFV AFS LAR 30 June 2011 £m £m £m £m £m £m £m £m £m Gross exposure RMBS: G10 government 15 - - - RMBS: covered bond - RMBS: prime 28 RMBS: non-conforming 85 - - RMBS: sub-prime - CMBS 46 - CDOs 85 - - 95 CLOs 1 - Other ABS - 28 Carrying value RMBS: G10 government 15 - - - RMBS: covered bond - RMBS: prime 1 97 RMBS: non-conforming 85 - - RMBS: sub-prime - CMBS 45 - CDOs 54 - - 94 CLOs 84 1 - Other ABS - 1 Net exposure RMBS: G10 government 15 - - - RMBS: covered bond - RMBS: prime 1 97 RMBS: non-conforming 85 - - RMBS: sub-prime - CMBS 45 - CDOs 29 - - 94 CLOs 84 1 - Other ABS - 1 Appendix 3 Additional risk management disclosures (continued) ABS by geography and measurement classification (continued) US UK Other Europe RoW Total HFT DFV AFS LAR 31 December 2010 £m £m £m £m £m £m £m £m £m Gross exposure RMBS: G10 government 16 - - - RMBS: covered bond - RMBS: prime 1 RMBS: non-conforming 92 - - RMBS: sub-prime - CMBS 45 CDOs - - 99 CLOs 9 - Other ABS - Carrying value RMBS: G10 government 16 - - - RMBS: covered bond - RMBS: prime 1 RMBS: non-conforming 92 - - RMBS: sub-prime - CMBS 38 CDOs 69 - - 96 CLOs 3 - Other ABS - Net exposure RMBS: G10 government 16 - - - RMBS: covered bond - RMBS: prime 1 RMBS: non-conforming 92 - - RMBS: sub-prime - CMBS 38 10 CDOs 39 - - 96 CLOs 1 - Other ABS - 11 Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
